Citation Nr: 0532074	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  02-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for impairment of the right 
lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, RD


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which among other things, denied service 
connection for impairment of the right knee/leg.

In July 2003, the appellant was afforded a video conference 
hearing before Marjorie A. Auer, who is the Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

A Board decision dated in March 2004 remanded the claim to 
the RO for further development.  


FINDING OF FACT

The veteran's impairment of the right knee and leg is not 
medically related to service or to his service-connected 
dermatophytosis of the feet.  


CONCLUSION OF LAW

Impairment of the right knee and leg was not incurred in or 
aggravated by military service and is not secondary to 
dermatophytosis of the feet.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that his impairment of the right knee and 
leg is due to his service-connected dermatophytosis of the 
feet.  He acquired his service-connected conditions while in 
Okinawa during WWII.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the evidence relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.

Service connection may also be granted for a "[d]isability 
which is proximately due to or the result of a service- 
connected disease or injury."  38 C.F.R. § 3.310(a); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if the 
specified disease becomes disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the veteran's contentions; the veteran's 
service medical records; the veteran's sworn testimony; VA 
progress notes dated between 1979 and 1997; a VA examination 
report dated in June 1981; a VA radiology report dated in 
June 1992; VA progress notes dated between 1999 and 2001; 
progress notes from Presbyterian Healthcare Services Espanola 
Hospital and Dr. Auge dated in April and May 2000; a progress 
note from Dr. Auge dated in September 2000; a VA Joints 
examination report dated in August 2001; and a records 
research response from the United States Navy dated in 
September 2004.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claim for service connection 
for impairment of the right leg and knee, in particular as 
secondary to service-connected dermatophytosis of the feet or 
impairment of the left leg.  In this instance, the Board 
concedes that the veteran suffers from a right knee 
disability.  The question at issue is therefore whether his 
right knee disability is related to his service or to his 
service-connected conditions.

Relevant medical evidence associated with the claims folder 
includes the veteran's service medical records; the VA 
examination report dated in June 1981; the June 1992 VA 
radiology report; a progress note from Dr. Auge dated in 
September 2000; and a VA Joints examination report dated in 
August 2001

The veteran's service medical records show no in-service 
complaint, diagnosis or treatment of a right knee condition.  
The records research response, dated in September 2004, found 
no clinical records in a search of the records regarding the 
USS Magoffin for 1945.  A separation examination conducted in 
May 1946 was negative for complaints or findings related to 
the knees.  

The June 1981 VA examination report showed that the veteran 
had a surgical scar on his right knee that was the result of 
a football injury.

In June 1992 a VA radiology report showed that, upon 
examination of both knees, there was no evidence of joint 
effusion.  There was some minimal spurring of the tibial 
spines.  No significant joint space narrowing was seen.  
There was also a slight amount of spurring on the superior 
aspect of the right patella.  The examiner's impression was 
very mild degenerative changes.

Dr. Auge's September 2000 progress note stated that, upon 
examination of the right knee, the veteran's portals were 
well-healed.  He had an excellent range of motion without 
deficit.  His neurovascular examination revealed no deficit, 
he had no effusion and he ambulated without antalgia.  Dr. 
Auge noted that the veteran inquired as to whether the right 
knee may have been related to the left lower extremity 
difficulty that the veteran has had in the past.  He 
continued that the veteran indicated that he had to modify 
his activities over a number of years "due to his left lower 
extremity," which likely placed increased stress on his 
right knee, which may have precipitated or exacerbated his 
right knee condition.

The VA Joints examination report dated in August 2001 showed 
that the veteran said his right knee pain had been present 
for the last 8 or 10 years.  The veteran's memory was not 
clear as to the duration of the pain.  Two operations had 
been performed on the knee.  Arthroscopic surgery was 
performed in December 2000 in Espanola and there was also an 
earlier operation that the veteran had not recalled when 
giving his history but he did remember after the scar was 
pointed out to him.  The examiner gave multiple diagnoses 
including 1) bilateral knee pain, severe and disabling, 2) 
chronic tinea pedis, long-standing, and 3) right knee - 
lateral meniscus tear PO x2.  Right knee X-ray showed 
degenerative joint disease in all compartments, moderate to 
severe in patello-femoral compartment.  The examiner was 
unable to see a relationship between the tinea pedis and the 
knee pain.  And the veteran, when asked the question, 
corroborated that he saw no relationship.  

The Board finds that service connection for a right knee 
condition is not warranted on a direct or presumptive basis.  
There is no record of in-service treatment or diagnosis of a 
chronic right knee injury or condition.  There is also no 
evidence of a diagnosis of arthritis in the right knee within 
the one-year presumptive period.  The first medical evidence 
of a chronic right knee disability comes in the June 1992 VA 
radiology report, roughly 46 years after the veteran's 
separation from service.  This lengthy period without 
complaint or treatment is evidence that there has not been a 
continuity of symptomatology, and weighs heavily against the 
claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Accordingly, service connection on a 
direct and presumptive basis is denied.

The Board finds that secondary service connection is also not 
warranted.  The Board recognizes that Dr. Auge believed that, 
because the veteran stated he had to modify his activities 
over a number of years due to his left lower extremity, the 
veteran likely placed increased stress on his right knee, 
which may have precipitated or exacerbated his right knee 
condition.  There are contrary opinions in the VA Joints 
examination report dated in August 2001.  In that report 
there was a specific notation that the examiner was unable to 
see a relationship between the veteran's chronic tinea pedis 
and his knee pain.  It was also noted that the veteran, when 
questioned, corroborated that he saw no relationship.  The 
Board notes that the VA examination focused on the 
etiological relationship between the veteran's service-
connected foot condition and his right knee condition.  Dr. 
Auge's opinion stated that, based upon the veteran's account 
of behavioral modification, his right knee condition may have 
been precipitated or exacerbated due to his left lower 
extremity condition.  This opinion does not propose a direct 
etiological relationship, only a possibility.  Because the VA 
Joints examination report seems to analyze the veteran's 
right knee condition with a more specific focus on the 
etiological relationship between it and his service-connected 
left lower extremity conditions, the Board finds that its 
probative value outweighs that of Dr. Auge's examination 
report, which contains what amounts to a general statements 
of etiological possibility.  Also, the VA Joints examination 
report from August 2001 showed that the veteran did not 
believe he saw a relationship between the veteran's tinea 
pedis and his knee pain.  As such, because the veteran's 
right knee disability does not seem to be a direct result of 
his service-connected disability, and because no more recent 
information is available, service connection for impairment 
of the right leg and knee secondary to service-connected 
dermatophytosis of the feet or impairment of the left leg 
must be denied.

The Board also notes that it remanded this claim in March 
2004 in order to provide the veteran with a new orthopedic 
examination of the right knee.  The veteran was scheduled for 
an examination on November 2, 2004.  The veteran was notified 
in a letter of the time, date and location of his 
examination.  A VA progress note dated on November 2, 2004, 
showed that the veteran failed to report for the scheduled 
examination.  The veteran was scheduled for another 
examination on June 30, 2005, to which he also failed to 
report.  The Court has held that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issue, and that it outweighs the lay statements.  
Accordingly, the veteran's claim for service connection for 
impairment of the right leg and knee secondary to service-
connected dermatophytosis of the feet or impairment of the 
left leg must be denied.

The Board finds that the preponderance of the evidence is 
against the veteran's claims for entitlement to service 
connection for impairment of the right leg and knee secondary 
to service-connected dermatophytosis of the feet or 
impairment of the left leg.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in April 
2001 and March 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the AMC's 
March 2004 letter contained a specific request that the 
appellant send VA any evidence in his possession that 
pertains to his claim.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of a July 
2005 supplemental statement of the case (SSOC).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant has 
also been afforded VA examination.  He was scheduled for 
subsequent VA examinations but failed to report for them.  He 
has not referred to any other pertinent evidence that he 
wanted VA to obtain.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Service connection for impairment of the right lower 
extremity is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


